Detailed Action1
Election/Restriction
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election with traverse of Species 1A and 1B in the reply filed on January 25, 2021 is acknowledged.  
The traversal of species A and B is on the grounds that there is no serious search burden, and, the examiner has not satisfied his burden of showing the species require a different field of search.  This argument lacks merit because the examiner stated in the restriction requirement that different search strategies/queries would have to be used and/or different subclasses would have to be searched.  
The restriction requirement between Group I and II is still deemed proper and is therefore made FINAL.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 is objected to because of an informality: The claim should begin with “A”.  


Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 7, 10 and 11 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites the planar structures. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the axis of symmetry and the longitudinal axis. There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites forming a strut with an I-shaped …. It is unclear if this is referring to the strut first introduced in claim 1, or if another strut is being introduced.
Claim 10 recites the ends of planar structures and the outer circumference of a substantially ring-shaped node structure. There is insufficient antecedent basis for the ends and the outer circumference in the claim. It is also unclear if the planar structures are referring to the flat structures. In addition, it is unclear if the claim is introducing a ring-shaped node structure, or, modifying the first node structure of claim 1 to be ring-shaped.
Claim 11 is rejected for depending from claim 10.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2005/0159075 (“Isobe”) in view of Metalworking: Sheet Forming, Vol 14B, ASM Handbook, Edited By S.L. Semiatin, ASM International, Published 2006 (“NPL”).
Claim 1 recites method for producing a segment for a holding arm for positioning a medical instrument or a medical appliance. Isobe is directed to producing a linkage for a robotic handling arm that is capable of positioning a medical instrument (para. [0002]).
Claim 1 requires providing several flat structures …; joining the flat structures to form a strut; joining a first end of the strut to a first node structure and a second end of the strut to a second node structure; and joining the node structures to further struts. Isobe teaches providing several flat structures 1a, 1b & 1c that are connected to form a strut (figs. 1-2 & 4-6, para. [0042], wherein the structures 1a-1c have flat surfaces). A first end of the strut 1a-1c is connected to first node structure 4 and a second end of the strut 1a-1c is connected to second node structure 5 (figs. 1-2 & 4-6, para. [0042]). Isobe further teaches to connect the node structures 4 & 5 to further struts 2a-2c & 3a-3c (figs. 1-2 & 4-6).
While Isobe does not explicitly teach that the flat structures are connected prior to connecting the struts to the node structures, this is not a patentable distinction as selection of prima facie obvious.
Isobe fails to explicitly teach the flat structures being cut from a plate-shaped semi-finished product; and at least either bending or curving the flat structures. However, this would have been obvious in view of NPL.
NPL is directed to metalworking operations (Title). NPL teaches that known manufacturing methods include a cutting operation such as blanking and then performing subsequent forming operations (pages 130 & 132, wherein pages 130-143 & 295-306 are submitted herewith). The blanking step involves cutting a blank from stock material, wherein the blank is cut roughly to the size and contour of the finished part (pages 134-137). NPL further teaches that it is known to bend blanks to form the final contour of the workpiece (page 295). Blanks can be bent in a variety of different shapes (pages 296-300).
In this case, Isobe teaches a plurality of flat, rectangular structures that have bends, but is silent as to how the flat structures are made. NPL teaches operations in order to make a bent, elongated workpieces that include blanking followed by bending and other finishing operations. It would be predictable, and thus obvious, to form the flat structures of Isobe by cutting blanks from stock material that have the general shape/contour of the final workpiece, bending the blanks to form the shape/contour of the flat structures taught by Isobe, and performing finishing operations thereto. 
Claim 2 recites bending or curving includes shaping the planar structures to the shape of a cutout of a cylinder envelope or of a cone envelope. As illustrated in figure 6 of Isobe, the flat structures comprise bent portions that are bent at an angle with respect to a major surface of the respective structures, wherein the bent, straight portions connect to the nodes 4 & 5. Thus, the shape of the bend would travel along a cylindrical envelope that was overlapped with the bent portions.
Claim 3 recites the axis of symmetry of the cylinder envelope or of the cone envelope is parallel to the longitudinal axis of the segment. As detailed in the rejection to claim 2 above, since the surface of the cylindrical envelope is overlapped with the bent portions, and the bent portions extend orthogonally to the nodes 4 & 5 that they connect to (fig. 6 of Isobe), the axis of symmetry of the cylindrical envelope is parallel to the longitudinal axis of the element.
Claim 4 recites cutting out several flat structures from plate-shaped semi-finished product includes cutting a first planar structure having a tenon and cutting a second planar structure having a recess, and joining the flat structures to form a strut includes introducing the tenon of the first planar structure into the recess in the second planar structure. Isobe teaches a first planar structure 1a comprising a tenon, and a second planar structure 1b comprising a recess between support members 11b1, such that the first and second planar structures are connected by inserting the tenon within the recess and coupled to shaft 14b1 (fig. 2, para. [0050]).
Claim 5 recites joining the flat structures to form a strut includes joined the flat structures with a form fit. Isobe teaches a first planar structure 1a comprising a tenon, and a second planar structure 1b comprising a recess between support members 11b1, such that the first and second planar structures are connected by inserting the tenon within the recess and coupled to shaft 14b1 (fig. 2, para. [0050]). Inserting the tenon into a similarly shaped recess and locking it therein with a shaft reads on form fit.
Claim 6 recites cutting out several flat structures from a plate-shaped semi-finished product includes cutting an inner structure, an outer structure and a connecting web, each having a narrow and elongate shape. Isobe teaches the flat structures comprising an inner structure 1a, an outer structure 1c, and a connecting web 1b (figs. 1-2 & 4-6, para. [0042]). Further, each structure is elongate and is considerable longer than it is wide, i.e. is also narrow (figs. 1-2 & 4-6). 
Claim 6 also recites joining the flat structures to form a strut includes joining a first lengthwise edge of the connecting web to the inner structure and joining a second lengthwise edge of the connecting web to the outer structure. The recesses of the connecting web 1b comprise edges that extend in a generally lengthwise direction (fig. 2). Since the inner and 
Claim 7 recites joining the flat structures to form a strut includes forming a strut with an I-shaped or trapezoidal or other quadrilateral cross section. Isobe teaches the strut 1a-1c comprising rectangular sections, for example the elongated portion of structure 1a illustrated in figs. 1-2 & 4-6). Thus, at least a portion of the strut has a quadrilateral cross section.
Claim 12 recites a method of building a holding arm for positioning a medical instrument or a medical appliance, the method comprising [the steps of claim 1]. As detailed in the rejection to claim 1, Isobe teaches the steps of claim 1 when manufacturing a handling arm/robot that is capable of positioning a medical instrument.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or fairly suggest the two lengthwise edges that connect to the inner and outer structures being straight and helical, respectively, in combination with the other limitations of claims 1 and 6.
Claims 10-11 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or fairly suggest introducing a plurality of ends of the strut into a plurality of grooves on the outer circumference of a ring-shaped node structure, in combination with the other limitations of claim 1.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”